                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     RACHEL MILLER-GARCIA,                            CASE NO. 19-cv-04130-YGR
                                   7                  Plaintiff,                          ORDER DENYING PENDING MOTION TO
                                                                                          DISMISS AS MOOT; DISMISSING
                                   8            vs.                                       DEFENDANT MEKENNA OLSEN
                                   9     AVANI MEDIA, LLC, ET AL.,                        Re: Dkt. No. 44

                                  10                  Defendants.

                                  11          In light of the filing of plaintiff’s Notice of Voluntary Dismissal of Mekenna Olsen (Dkt.
                                  12   No. 48), Olsen’s motion to dismiss (Dkt. No. 44) is DENIED AS MOOT.
Northern District of California
 United States District Court




                                  13          Defendant Mekenna Olsen is DISMISSED WITH PREJUDICE.

                                  14          This order terminates Docket No. 44.

                                  15          IT IS SO ORDERED.

                                  16   Dated: April 9, 2020
                                                                                              YVONNE GONZALEZ ROGERS
                                  17                                                     UNITED STATES DISTRICT COURT JUDGE
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
